Exhibit 10.1

 

 

THIS AMENDED CONVERTIBLE PROMISSORY NOTE (THIS "NOTE") HAS BEEN ACQUIRED BY THE
HOLDER SOLELY FOR ITS OWN ACCOUNT FOR THE PURPOSE OF INVESTMENT AND NOT WITH A
VIEW TO OR FOR SALE IN CONNECTION WITH ANY DISTRIBUTION THEREOF IN VIOLATION OF
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND APPLICABLE
STATE SECURITIES LAWS. THIS NOTE AND THE SECURITIES REPRESENTED HEREBY HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY STATE SECURITIES LAWS AND MAY
NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT REGISTRATION UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION THEREFROM.

 

 

Omni Bio Pharmaceutical, Inc.

 

SECOND AMENDED

SECURED CONVERTIBLE PROMISSORY NOTE

 

 

 

$2,300,000.00 

 April 25, 2014

 

 Fort Collins, Colorado

 

FOR VALUE RECEIVED, Omni Bio Pharmaceutical, Inc., a Colorado company (“Payor”)
with an address of 5350 S. Roslyn Street, Suite 430, Greenwood Village, CO
80111, promises to pay to the order of Bohemian Investments, LLC, a Colorado
limited liability company with an address of 262 E. Mountain Avenue, Fort
Collins, CO 80524 (“Holder”, which term will include any transferee of this
Note), the outstanding principal balance of the borrowings as set forth in the
last entry on the Schedule attached hereto (the “Loan Amount”) and interest on
the Loan Amount at the rate of twelve percent (12%) per annum. This Note is
issued pursuant to the terms of that certain Loan and Warrant Purchase Agreement
by and between Holder and Payor dated April 15, 2014, as amended (the “Purchase
Agreement”). Terms used but not defined herein shall have the meanings ascribed
to such terms in the Purchase Agreement.

 

THE OBLIGATIONS DUE UNDER THIS NOTE ARE SECURED BY THE PURCHASE AGREEMENT, DATED
APRIL 15, 2014 AND EXECUTED BY THE PAYOR IN FAVOR OF HOLDER. ADDITIONAL RIGHTS
OF HOLDER ARE SET FORTH IN THE PURCHASE AGREEMENT.

 

1.     The outstanding Loan Amount, together with all accrued and unpaid
interest thereon (collectively, the “Aggregate Note Amount”), shall be due and
payable on December 31, 2017 (the “Maturity Date”), unless otherwise converted
pursuant to the Purchase Agreement.

 

2.     All payments under this Note or the Purchase Agreement shall be in lawful
money of the United States of America and shall be applied first to accrued
expenses due under this Note or the Purchase Agreement, next to interest, and
thereafter to principal.

 

3.     Holder shall have the option, but not the obligation, to convert the
Aggregate Note Amount into Payor’s common stock at a conversion price of $0.20
per share. Notwithstanding the forgoing, in the event that Payor should issue
securities and raise capital in excess of $6 million U.S. Dollars prior to the
Maturity Date (“New Securities”), the Aggregate Note Amount shall automatically
convert into, at the selection of Holder, either: (a) Payor’s common stock at a
conversion price of $0.20 per share, or (b) the New Securities at the lowest
price paid for a New Security.

 

 

 
1

--------------------------------------------------------------------------------

 

 

4.     In the event that further convertible or similar instruments are issued
or refinanced by Payor on terms more favorable to the holder than this Note
(including inter alia, conversion price or interest rate or other financial
incentives) while any amount due hereunder or the Purchase Agreement remains
unpaid, such terms and incentives will, at the option of Holder, then apply
retroactively to this Note.

 

5.     Upon any conversion pursuant to Section 3, Holder shall deliver this Note
to Payor, and concurrently therewith Payor shall deliver to Holder a certificate
or instrument representing that number of shares or New Securities into which
Holder has converted the Aggregate Note Amount at the rate set forth above. The
principal so converted shall be deemed fully paid, and interest shall not
thereafter accrue on such amounts. No fractional shares will be issued in
connection with such conversion. In lieu of fractional shares that would
otherwise be issuable, Payor shall pay cash equal to the product of such
fraction multiplied by the per share/security price used in the conversion of
this Note. The Company covenants that it will at all times reserve and keep
available out of its authorized and unissued shares of common and preferred
stock for the sole purpose of issuance upon such conversion not less than such
aggregate number of shares as shall be issuable upon such conversion.

 

6.     The outstanding balance of any amount owing under this Note or the
Purchase Agreement which is not paid when due shall bear interest at the Default
Rate as provided in the Purchase Agreement.

 

7.     Payor shall make all payments under this Note without defense, set-off or
counterclaim on its part.

 

8.     Payor shall pay, on demand, all expenses of collecting and enforcing this
Note and any and all Collateral securing this Note, including, without
limitation, reasonable attorney fees (“Expenses”).

 

9.     The occurrence of any one or more of the following shall constitute an
“Event of Default”:

 

a.     Payor fails to pay timely any amount due under this Note or the Purchase
Agreement on the date the same becomes due and payable;

 

b.     Payor shall breach any provision of the Purchase Agreement executed in
connection herewith, any provision under this Note, any material provision of
any other agreement between or among Payor, Holder or BOCO, or should any
representation or warranty of Payor made herein, in the Purchase Agreement, or
in any other agreement, statement, certificate, or communication given to Holder
or BOCO be false or misleading in any material respect when made or become false
or misleading in any material respect after the date of this Note;

 

 

 
2

--------------------------------------------------------------------------------

 

 

c.     Payor shall (i) fail to make any payment when due under the terms of any
bond, debenture, note or other evidence of indebtedness for money borrowed to be
paid by Payor and such failure shall continue beyond any period of grace
provided with respect thereto, or (ii) default in the observance or performance
of any other agreement, term or condition contained in any bond, debenture, note
or other evidence of indebtedness for borrowed money, and the effect of such
failure or default is to cause, or permit the holder or holders thereof to
cause, indebtedness in an aggregate amount of $50,000 or more to become due
prior to its stated date of maturity;

 

d.     Payor (i) files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law for the relief of,
or relating to, debtors, now or hereafter in effect; (ii) makes any assignment
for the benefit of creditors or takes any corporate action in furtherance of any
of the foregoing; (iii) applies for or consents to the appointment of a
receiver, trustee, liquidator or custodian of itself or of all or a substantial
part of its property; (iv) is unable, or admits in writing its inability, to pay
its debts generally as they mature, (v) is dissolved or liquidated; (vi) becomes
insolvent (as such term may be defined or interpreted under any applicable
statute); or (vii) takes any action for the purpose of effecting any of the
foregoing;

 

e.     An involuntary petition is filed against Payor (unless such petition is
dismissed or discharged within thirty (30) days under any bankruptcy statute now
or hereafter in effect) or a custodian, receiver, trustee, assignee for the
benefit of creditors (or other similar official) is appointed to take
possession, custody or control of any property of Payor;

 

f.     A final judgment or order for the payment of money in excess of $50,000
shall be rendered against the Payor and the same shall remain undischarged for a
period of 10 days during which execution shall not be effectively stayed, or any
judgment, writ, assessment, warrant of attachment, or execution or similar
process shall be issued or levied against the Collateral (as defined below) and
such judgment, writ, or similar process shall not be released, stayed, vacated
or otherwise dismissed within ten (10) days after issue or levy;

 

g.     The sale, conveyance, or disposition of all or substantially all of the
assets of Payor, the effectuation by Payor of a transaction or series of related
transactions in which more than fifty percent (50%) of the voting power of Payor
is disposed of, or the consolidation, merger or other business combination of
Payor with or into any other Person (as defined below) or Persons when Payor is
not the survivor. “Person” shall mean any individual, corporation, limited
liability company, partnership, association, trust or other entity or
organization; or

 

h.     Any cessation of operations by Payor.

 

10.     Upon the occurrence or existence of any Event of Default, immediately
and without notice, all outstanding obligations payable by Payor hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which Payor expressly waives. In
addition to and not in lieu of the foregoing remedies, upon the occurrence or
existence of any Event of Default, Holder may exercise all other rights, powers
or remedies granted to it under this Note or otherwise permitted to it by law
(including but not limited to foreclosure of the security interest granted in
the Purchase Agreement by and between Holder and Payor dated on or about the
date hereof), either by suit in equity or by action at law, or both, all such
remedies being cumulative.

 

 

 
3

--------------------------------------------------------------------------------

 

 

11.     Promptly upon the occurrence thereof, Payor shall furnish to Holder
written notice of the occurrence of any Event of Default hereunder.

 

12.     Payor agrees that the indebtedness evidenced by this Note is secured by
a senior pledge of all of Payor’s assets and not subordinate to any other pledge
or security interest, as set forth in the Purchase Agreement. Payor agrees to
take such actions and execute such documents as Holder reasonably request to
perfect its security interest in Payor’s assets.

 

13.     Payor waives presentment for payment, demand, protest and notice of
protest and of nonpayment. No failure by Holder to exercise, or delay by Holder
in exercising, any right or remedy hereunder shall operate as a waiver thereof
or of any other right or remedy and no single or partial exercise of any right
or remedy shall preclude any other or further exercise thereof or of any other
right or remedy. Holder may not waive any of its rights except by an instrument
in writing signed by it.

 

14.     This Note shall be binding upon and shall inure to the benefit of Payor
and Holder and their respective successors and assigns. Payor may not transfer
or assign any of its rights or obligations under this Note without the prior
written approval of Holder, which may be granted in Holder’s sole and absolute
discretion. This Note may not be amended or modified orally, but only by an
amendment in writing signed by Payor and Holder.

 

15.     This Note shall be governed by and construed in accordance with the law
of the State of Colorado without regard to conflict of law principles that would
result in the application of any law other than the law of the State of
Colorado.

 

16.     All notices, requests, demands, consents, and other communications that
are required or may be given under this Note (collectively, the “Notices”) shall
be in writing and shall be given either (a) by personal delivery, (b) by
electronic mail, or (c) by certified or registered United States mail, return
receipt requested, postage prepaid, to the addresses of Payor or Holder, as
applicable, set forth herein.

 

Dated as of the date first set forth above.

 

 

PAYOR:

 

 

Omni Bio Pharmaceutical, Inc.

 

 

a Colorado corporation

 

 

By: _____________________________

 

 

Name: ___________________________

 

 

Title: ___________________________

 

 

 

 
4

--------------------------------------------------------------------------------

 

 

SCHEDULE OF BORROWINGS

 

 

Date

Amount of Borrowing (U.S.$)

Outstanding Principal Balance

April 29, 2014

$500,000

$500,000

June 16, 2014

$500,000

$1,000,000

Sept. 25, 2014

$500,000

$1,500,000

Dec. 12, 2014

$500,000

$2,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

5